 Name, Address and Phone number of Attorney(s):
 $FOUFS'PS%JTBCJMJUZ"DDFTT
 %FOOJT1SJDF &42 4#/
 -JOEB7JTUB3PBE 4VJUF 4BO%JFHP $"
   'BY  


                                       UNITED STATES DISTRICT COURT
                                      ($67(51 DISTRICT OF CALIFORNIA
Scott Johnson,                                                                      CASE NUMBER
                                                                 2:14-cv-01277-MCE-EFB
                                                  Plaintiff(s)
                             v.                                     ORDER TO APPEAR FOR EXAMINATION RE:
Ace Brunk
                                                                       ✔ ENFORCEMENT OF JUDGMENT
                                                                       G
                                                Defendant(s)           G ATTACHMENT(Third Person)

                                                                       G Judgment Debtor G Third Person
                                                                        ✔



The Court, having considered the Application for Appearance and Examination Re: Enforcement of
Judgment/Attachment, hereby ORDERS the Application G     X GRANTED G DENIED.

    Ace Brunk
TO: _____________________________________________
                 (Name of person to Appear)

YOU ARE ORDERED TO APPEAR personally before the Honorable Edmund F. Brennan                                             , to:

        G
        ✔        furnish information to aid in enforcement of a money judgment against you.
        G        answer concerning property of the judgment debtor in your possession or control or concerning a
                 debt you owe the judgment debtor.
        G        answer concerning property of the defendant in your possession or control concerning a debt you
                 owe the defendant that is subject to attachment.

                                                                                            9:30
 Date of appearance: March 11, 2020                          Courtroom: 8                -------
                                                                                   Time: 10:00                ----
                                                                                                         a.m./p.m.

 Location of Appearance:         G ,6WUHHW6DFUDPHQWR&$




This Order may be served by a Marshal, sheriff, registered process server, or the following, specially appointed
person:
                 (Name of appointed process server)

Date: December 16, 2019
                                                                            U.S. District Judge/U.S. Magistrate Judge




                                  ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (08/08)                            (Attachment-Enforcement of Judgment)                             Page 1 of 2
               APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)

 NOTICE TO JUDGMENT DEBTOR: If you fail to appear at the time and place specified in this order, you may
 be subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay the
 reasonable attorney fees incurred by the judgment creditor in this proceeding.


                                    APPEARANCE OF A THIRD PERSON
                                     (ENFORCEMENT OF JUDGMENT)

 (1) NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you may
 be subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay the
 reasonable attorney fees incurred by the judgment creditor in this proceeding.

 (2) NOTICE TO JUDGMENT DEBTOR: The person in whose favor the judgment was entered in this action
 claims that the person to be examined pursuant to this order has possession or control of property which is yours
 or owes you a debt. This property or debt is as follows: (Clearly describe the property or debt. Print or type the
 description. Use an additional sheet of paper, if necessary.)




 If you claim that all or any portion of this property or debt is exempt from enforcement of the money judgment,
 you MUST file your exemption claim in writing with the court and have a copy personally served on the
 judgment creditor not later than three (3) days before the date set for the examination.

 You MUST appear at the time and place set for the examination to establish your claim of exemption or your
 exemption may be waived.



                         APPEARANCE OF A THIRD PERSON (ATTACHMENT)

 NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you may be
 subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay the
 reasonable attorney fees incurred by the plaintiff in this proceeding.


                          APPEARANCE OF A CORPORATION, PARTNERSHIP,
                          ASSOCIATION, TRUST, OR OTHER ORGANIZATION

 It is your duty to designate one or more of the following to appear and be examined: officers, directors,
 managing agents, or other persons who are familiar with your property and debts.




                              ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (08/08)                        (Attachment-Enforcement of Judgment)                              Page 2 of 2
